Citation Nr: 0636013	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-05 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher initial evaluation for post traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.



INTRODUCTION

The veteran had active service from May 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, OH.

The Board notes that a May 2004 rating decision granted 
service connection for the veteran's PTSD and assigned a 30 
percent rating effective from the date of his claim in March 
2003.  The veteran disagreed with the initial evaluation 
assigned and thereafter perfected his appeal as to this 
issue.  





FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The evidence of record does not show that the 
symptomatology associated with the veteran's service-
connected PTSD more closely approximates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  Referral for extraschedular consideration is not 
warranted in this case.


CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 30 
percent for the veteran's service-connected post-traumatic 
stress disorder have not been met or approximated for the 
period of his claim. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3,159, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2006)




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A letter dated in June 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The June 2003 letter also told the claimant to 
provide any relevant evidence in the claimant's possession.  
The letter described a broad range of evidence he could 
submit, including medical evidence, and he was informed of 
the evidence needed to support his initial service connection 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

The June 2003 letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the claimant's claim for service 
connection for PTSD be granted.  In a May 2004 rating 
decision, the RO granted service connection for PTSD and 
assigned a 30 percent rating effective from March 2003, the 
date of his claim.  The issue on appeal concerns the claim of 
entitlement to a higher evaluation for this now service-
connected disability.

Even though the June 2003 letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the June 2003 VCAA notice was 
properly tailored to the application for the original request 
for service-connected benefits.  As stated above, the RO 
awarded service connection for PTSD in the May 2004 rating 
decision and assigned an initial 30 percent disability rating 
effective from March 2003, the date of claim.  The veteran 
was advised of the award and provided a copy of the rating 
decision which explained the basis for the rating assigned 
and effective date.  The June 2003 letter served its purposes 
in that it provided section 5103(a) notice to the claimant; 
and its application is no longer required because the 
original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the veteran's July 2004 notice of disagreement (NOD), he 
took issue with the initial 30 percent disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  AB v. Brown, 6 Vet. App. 35 (1993).  
Thereafter, in October 2004, the RO properly issued a 
statement of the case which contained, in pertinent part, the 
evidence considered, pertinent criteria for establishing a 
higher rating, and the basis for the rating assigned.  The 
veteran responded and submitted lay statements in support of 
his claim for a higher rating in February 2006 and the RO 
issued a supplemental statement of the case in February 2006.  
The evidence was again discussed and the basis for the rating 
assigned was explained.  The veteran responded in March 2006 
and reported that his disorder was worse and he was receiving 
treatment at a VA facility.  Following the receipt of the VA 
treatment records identified by the veteran, another 
supplemental statement of the case was issued in March 2006.  
The RO again explained the basis for the rating assigned and 
also provided the information concerning how the VA 
determines the disability rating and effective date.  In 
April 2006 the veteran underwent a VA examination and another 
supplemental statement of the case was issued in June 2006, 
noting the evidence considered and explaining the basis for 
the rating assigned.  The veteran responded in June 2006 that 
he had no more evidence to submit and that his claim should 
be forwarded to the Board.  

The veteran thus had the opportunity to respond to the VCAA 
notice and participate in the development of his claim.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). That was not 
done in this case in regard to the rating assigned and 
effective date; however, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement for the effective date or rating was harmless 
error.  See Mayfield, supra.  Although that aspect of the 
notice provided to the claimant in June 2003 was not included 
prior to the first adjudication of the claim, the content of 
the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and the actions taken by VA have essentially cured 
the error in the timing of the notice. Therefore, VA complied 
with the procedural statutory requirements of 38 U.S.C.A. 
§§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.

The claimant's service medical records, private treatment 
records, and VA treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The veteran was also afforded VA 
examinations in March 2004, April 2004 and April 2006.  
38 C.F.R. § 3.159(c)(4).  These examinations are adequate and 
the records satisfy 38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained. Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.

        Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  An appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted. Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).

A 30 percent rating requires evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). Id.

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. Id.

A 100 percent rating requires evidence of total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name. Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

        Facts and Analysis

The veteran seeks an initial rating higher than 30 percent 
for his service-connected PTSD, effective from March 2003.  
The Board has considered the veteran's assertions concerning 
the severity of his PTSD, the lay and medical evidence he has 
submitted, VA treatment records and the VA examinations which 
have been conducted.  As explained below, the evidence does 
not show that the veteran's service-connected PTSD more 
closely approximates a disability picture commensurate with 
the next higher rating of 50 percent (occupational and social 
impairment with reduced reliability and productivity).

The private medical records dated in 1983 show the veteran's 
psychiatric treatment and hospitalization without reference 
to PTSD.  In May 2002, James Haueter, a psychologist, noted 
the veteran had been recently referred to his office and was 
suffering from major depression and PTSD.  The veteran was 
provided therapy for stress management.

Extensive VA treatment records have been received.  On an 
outpatient visit to a VA clinic in February 2002 the veteran 
arrived with his wife.  He was seen by a psychologist.  He 
reported that this was this third marriage.  He was working 
full time at an electric company.  He related that he lived 
out in the country and did not like to be around people and 
that he and his wife isolated themselves from other people.  
The veteran related that he watched T.V. and kept current on 
events in Iraq.  The veteran was casually dressed and neat in 
appearance.  His memory was intact, his affect appropriate 
and his mood was somewhat depressed.  His thought process was 
coherent and appropriate.  There was no evidence of 
perceptual or behavioral disturbances and he denied current 
suicidal or homicidal thoughts or plans.  In a March 2003 
addendum to the report it was noted that while he maintained 
employment he was able to do so because of minimal contact 
with others.  He had difficulty with social relationships and 
a GAF of 50 was assigned.

VA treatment records in March 2003 note that the veteran 
reported he stayed away from crowds and was a loner.  PTSD 
was discussed and he indicated he would apply for service 
connection.  When seen in psychotherapy in April 2003, he 
reported he was doing fairly well.  It was noted that his 
level of functioning had been very good in spite of his 
symptomatology.  The veteran was participating in ongoing 
treatment and those records were associated with his file.  

A VA examination was conducted in March 2004.  The veteran's 
claims file was available for review.  It was noted he had 
worked for the same company for 34 years and that he had been 
working between 55-65 hours a week because of mandatory 
overtime.  He and his third wife had been married for the 
past 13 years. He related his daily activities consisted of 
going to work and he did very little afterward.  He had a six 
acre farm and did some mowing. He reported no social life.  
He did occasionally go to church, but was not involved in any 
activities.  

On mental status examination the veteran's psychomotor 
activities were largely within normal limits.  He was a bit 
restless and he described being unable to relax and remain 
calm.  His speech was spontaneous and in response to 
questions.  It was relevant and coherent with no formal 
thought disorder. The was no flight of ideas, no delusions 
and no suicidal or homicidal ideations.  Affective responses 
were blunted and he was mostly depressed.  The primary mental 
functions like attention, concentration, orientation to time, 
place and person, memory, and intelligence were all in the 
normal range. The diagnoses were PTSD and depressive 
disorder, NOS in remission.  The examiner assigned a GAF 
score of 62 because the veteran was gainfully employed, 
although he did not have a social life and had few outside 
activities.  

Another VA examination was conducted in April 2004.  The 
veteran's claims file was available for review.  His past 
history and treatment including past hospitalizations were 
noted.  He had been receiving outpatient therapy since April 
2003.  The veteran reported having a good relationship with 
his brother and a fair relationship with his sister.  He 
reported that he and his wife enjoyed going out for dinner 
and watching car racing, but he denied significant 
involvement in social/recreational activities other than 
membership in Alcoholics Anonymous.  He avoided activities 
because he did not trust anyone.  He and his wife led 
isolated lives and preferred to just spend time together.  

The examiner felt that the veteran had made an adequate post-
military adjustment.  His working for one company for 33 
years showed his ability to function on a day to day basis 
and meet his basic needs.  His interpersonal relationships 
were restricted and he had a limited circle of friends.  On 
mental status review the veteran displayed a normal range and 
intensity of affect.  His conversational speech was fluent 
and free of errors with normal rate and volume.  He was alert 
and oriented and his thought process was logical and goal 
directed.  Recent and remote memory were grossly intact and 
content of thought was within normal limits.  There were no 
apparent deficits evidenced in attention and concentration 
during the evaluation. The veteran described his mood for the 
past two weeks as pretty good, although he reported feeling 
increasingly anxious.  He denied any significant occupational 
difficulties as a result of his combat experiences.  The 
examiner reported that the veteran's trauma symptoms caused 
mild impairment in his current interpersonal functioning and 
little to no occupational dysfunction in view of his 33 year 
history of employment.  The overall GAF score was considered 
to be 65 and the PTSD GAF score was 75.  The diagnosis was 
PTSD.  The examiner felt that the veteran's presentation met 
the diagnostic threshold for PTSD; however, the degree of 
occupational, social, and emotional functioning which was 
adversely affected by his trauma related symptoms was in the 
mild range.

In February 2005, the veteran submitted statements from two 
individuals who had known him since 1970.  They reported the 
veteran began to have problems in the 1970's or early 1980's.  
No current symptoms or problems were described. 

VA treatment records in 2005 note the veteran's on going 
treatment.  In February 2005 the veteran was described as 
oriented and appropriate.  In March 2005 he reported having 
depression and apathy.  It was noted that his depression was 
more significant then his PTSD.  His mood was depressed and 
his affect was blunted.  He also described a positive change 
in his life in that he had returned to singing in the church 
choir.  It was felt he was demonstrating progress and gaining 
insight into his depressive thoughts.  It was recommended 
that he continue to expand his social contacts. In July 2005 
he reported his mood had improved recently and his 
medications had helped.  He also reported joining 
Toastmasters.  His problems with distressing memories, 
anxiety and depression were also discussed.  In September 
2005 it was noted that the veteran had been functioning 
reasonably well and that he was more or less content with his 
life. In September 2005 he reported giving a speech at a 
Veterans Day function and was emotionally overwhelmed.  He 
was encouraged to continue.  On mental status evaluation in 
January 2006 his appearance was appropriate and his speech 
was within normal limits.  His affect was constricted and his 
mood was dysphoric.  Thought processes were appropriate and 
goal directed.  Thought content was within normal limits 
without cognitive/perceptual distortion.    

A VA examination was conducted in April 2006.  The veteran's 
file was reviewed and he was interviewed.   He reported his 
VA outpatient care.  The veteran reported having nightmares 
almost every night and that he woke up feeling anxious, 
tense, fearful and suspicious.  He reported having flash 
backs at least once a month.  He avoided watching the news 
about the Iraq war and avoided watching war movies.  He had 
problems with sleep and could sleep a maximum of 5 hours a 
night.  He felt run down and depressed with no energy and no 
ambition.  He felt helpless and hopeless and had decreased 
concentration.  He felt anxious and had panic attacks once in 
a while.  He felt his symptoms were getting worse following 
the Iraq war.  He reported attending AA meeting which helped 
him.  His medication helped with his depression.  

The veteran reported working for the last 35 years and had 
problems dealing with people at work.  He stayed by himself 
and tried to avoid contact.  He had been married three times 
and had been currently married for 15 years.  His children 
were grown, but he did not have much interaction with them.  
He did not like to socialize and had no interest in leisure 
activities.  He denied any recent suicide attempts.  He last 
had a suicidal thought one year earlier.  On mental status 
examination he was alert, oriented and cooperative.  His mood 
was anxious and his affect was restricted.  Thought process 
was coherent and goal directed.   No loose associations were 
noted.  Memory appeared intact for recent and remote events.  
There was no evidence of any obsessional or ritualistic 
behavior and his speech was relevant, logical and coherent.  
He reported having panic attacks about once a month.  He felt 
anxious and depressed, helpless and hopeless.  He had 
decreased concentration and low frustration tolerance.  

The assessment was that the veteran was having intrusive 
recollections of events from service and was having 
nightmares and flashbacks without complete remission.  He was 
avoiding situations which brought on the flashbacks.  He had 
a restricted affect and no interest to participate in 
pleasurable activities.  The diagnosis was chronic PTSD with 
depression.  He was not able to have any social life and the 
GAF score was 50.  It was noted the veteran could hold a job, 
but was having problems and could not socialize with anybody.  

The veteran is seeking an initial evaluation higher than 30 
percent for his PTSD.  The Board finds that the preponderance 
of the evidence is against a higher rating for any period of 
the appeal.  While the veteran has reported an increase in 
his symptoms, with flash backs and anxiety, the record as a 
whole reflects that his disability has repeatedly been 
described as no more than mild or moderate in the GAF score 
assigned and he was described as making a good adjustment 
from his symptoms.  The various examiners who have assigned a 
GAF score for the veteran's PTSD have noted his limited 
social life, but also have considered his employment record 
of having worked for the same company for more than 30 years.  
His GAF scores have varied from 50 in March 2003, to 62 in 
March 2004, to 75 for PTSD and 65 overall in April 2004 and 
back to 50 on examination in April 2006.  These scores show a 
range of severity from mild to essentially moderate.  While a 
score between 41 and 50 is considered serious and the veteran 
has shown some social isolation, he has maintained a solid 
relationship with his wife of many years, reports attending 
church and has maintained a consistent employment record.  
There has been no showing of current suicidal ideation, 
severe obsessional rituals or serious impairment in 
occupational functioning.  Scores ranging from 51 to 60 
reflect moderate symptoms.  The Board finds that the 
veteran's symptoms more nearly approximate the criteria for 
the 30 percent rating currently in effect. 

The evidence reflects the veteran's problems with avoiding 
people at work and his frustration, but also shows what has 
been described as an excellent employment history.  The 
veteran is receiving treatment for his PTSD, which has been 
shown to be helpful and appears to be functioning 
appropriately.  While he experiences problems with sleep and 
reports having nightmares and flashbacks at night, these 
symptoms have not had an impact on his performance at work.  
It is clear that he has experienced some occupational and 
social limitations, the objective symptoms, however, do not 
support a higher evaluation for any period of his claim.  

While the evidence shows some restriction of affect, anxiety, 
and panic attacks about once a month, it also shows that the 
veteran was reported to have normal speech, had no difficulty 
in understanding commands and was not shown to have impaired 
judgment or problems with abstract thinking.  He was 
described as fully oriented with no objective evidence of 
memory loss or impairment.  His thought process was described 
as coherent and goal directed.  Indeed, his ability to 
maintain employment over the years reflects well on his 
motivation.  As such the 30 percent disability more closely 
approximates the veteran's symptoms and a higher evaluation 
is not warranted for any period of his claim.

The Board has carefully considered the veteran's assertions 
and finds that the symptoms reported as a result of his PTSD 
have been contemplated in the assignment of the current 30 
percent evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The veteran 
has been receiving treatment and the VA records reflect that 
it appears to be helping him and he has not been hospitalized 
for his PTSD.  Hence, referral to the RO for consideration of 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2005) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the veteran's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  In this case, as the Board 
finds that the preponderance of the evidence is against the 
assignment of a higher initial rating for any period of the 
appeal.  There is no reasonable doubt to be resolved in the 
veteran's favor.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to an initial rating higher than 30 percent for 
PTSD is denied.



____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


